Citation Nr: 0020899	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dizziness as 
secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a rash on the arms 
and feet as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for numbness of the 
feet as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for a toenail disorder 
as secondary to exposure to herbicide agents.

5.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to August 1975.  

This appeal arises from a November 1994 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied service connection for dizziness, a rash on the arms 
and feet, numbness of the feet, and a toenail disorder all as 
secondary to exposure to herbicide agents.  The notice of 
disagreement was received in December 1994.  The statement of 
the case was issued in February 1995.  The veteran's 
substantive appeal was received in March 1995.  A personal 
hearing was held before a Hearing Officer at the RO in May 
1995.  This matter was Remanded by a Member of the Board of 
Veterans' Appeals (Board) in April 1998 for the purpose of 
obtaining additional medical evidence and to afford due 
process to the veteran, and it has been returned to the Board 
for appellate review.

This appeal also stems from a March 1999 rating decision that 
denied service connection for lumbosacral strain.  The notice 
of disagreement was received in March 1999.  The statement of 
the case was issued in April 1999.  The veteran's substantive 
appeal was received in May 1999.  A personal hearing on this 
issue was held before a Hearing Officer at the RO in August 
1999.

The Board notes that the veteran submitted a claim for 
service connection for peripheral neuropathy in June 2000.  
To date, there is no indication that this claim has been 
considered by the RO.  Nevertheless, the issue of veteran's 
entitlement to service connection for peripheral neuropathy 
on a direct basis is not inextricably intertwined with the 
current appeal, and it is referred to the RO for the 
appropriate action.


REMAND

In July 1999, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) wherein he argued why service 
connection for his low back disorder was warranted.  He also 
requested, by virtue of completing this form, that he be 
scheduled for a personal hearing before a member of the Board 
at the local RO (Travel Board hearing).  There is no 
indication that the RO made any attempt to schedule the 
veteran for his requested Travel Board hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1999).

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

As to the issues set forth on the title 
page of this decision, the RO should 
schedule the veteran for a personal 
hearing before a traveling member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


